NUMBER 13-18-00321-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ORLANDO CAMPOS,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 156th District Court
                         of Bee County, Texas.


                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      Appellant, Orlando Campos appearing pro se, appeals the trial court’s order dated

May 29, 2018 denying his post-conviction motion for forensic DNA testing under Chapter

64 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts.

64.01-.05. This cause was previously abated because appellant had not been provided

with a copy of the clerk’s record regarding appellant’s motion for post-conviction DNA
testing. Upon notification the clerk’s record was delivered to appellant, this cause was

reinstated and appellant was notified the brief was due on April 8, 2019.1

          On April 30, 2019, the Clerk of the Court notified appellant that the brief had not

been filed and requested a response concerning the failure to file the brief within ten days.

Appellant has not responded to the notice. Accordingly, we now ABATE this appeal and

REMAND the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2)

and (3) of the Texas Rules of Appellate Procedure.                     The trial court shall conduct a

hearing to determine whether appellant desires to prosecute this appeal. See TEX. R.

APP. P. 38.8(b)(2), (3).

          The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

          It is so ORDERED.

                                                            PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of May, 2019.



1   There is no court reporter’s record regarding appellant’s motion for post-conviction DNA testing.

                                                       2